United States Court of Appeals
                                                                           Fifth Circuit
                                                                        F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                              August 21, 2007
                   FOR THE FIFTH CIRCUIT
                                                                    Charles R. Fulbruge III
                                                                            Clerk
                                No. 06-40793
                             Conference Calendar


UNITED STATES OF AMERICA

                                             Plaintiff-Appellee

v.

VICTOR JOSE TORRES-DOMINGUEZ

                                             Defendant-Appellant


                Appeal from the United States District Court
                     for the Southern District of Texas
                       USDC No. 5:05-CR-1348-ALL


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*
      Victor Jose Torres-Dominguez (Torres) appeals his conviction and sentence
following his guilty plea to illegal reentry. He argues that the district court
erred in determining that his 1991 New York conviction for attempted burglary
was a “crime of violence” under U.S.S.G. § 2L1.2(b)(1)(A)(ii). This argument,
however, was inadequately briefed and is therefore waived. See United States
Valles, 484 F.3d 745, 758 (5th Cir. 2007).


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-40793

      Torres also challenges the constitutionality of 8 U.S.C. § 1326(b). His
constitutional challenge is foreclosed by Almendarez-Torres v. United States,
523 U.S. 224, 235 (1998). Although Torres contends that Almendarez-Torres was
incorrectly decided and that a majority of the Supreme Court would overrule
Almendarez-Torres in light of Apprendi v. New Jersey, 530 U.S. 466 (2000), we
have repeatedly rejected such arguments on the basis that Almendarez-Torres
remains binding. See United States v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir.
2005); see also Rangel-Reyes v. United States, 126 S. Ct. 2873 (2006); United
States v. Pineda-Arrellano, 2007 U.S. App. LEXIS 16925 (5th Cir. July 17, 2007).
Torres properly concedes that his argument is foreclosed in light of
Almendarez-Torres and circuit precedent, but he raises it here to preserve it for
further review.
      AFFIRMED.




                                       2